  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ELIZABETH WILLIAMSON,              )
                                   )
    Plaintiff,                     )
                                   )        CIVIL ACTION NO.
     v.                            )          2:17cv289-MHT
                                   )               (WO)
MICHAEL BENJAMIN                   )
WIILLIAMSON,                       )
                                   )
    Defendant.                     )

                        OPINION AND ORDER

    Relying    on      diversity       jurisdiction,    28    U.S.C.

§ 1332,    plaintiff    has   brought      this   lawsuit    against

defendant claiming that he failed to distribute funds

to her from the probate of their father’s estate. Now

before the court is the recommendation of the United

States    Magistrate    Judge   that      plaintiff’s   motion    to

transfer this case to the United States District Court

for the Northern District of Georgia should be granted.

There are no objections to the recommendation. After an

independent and de novo review of the record, it is

ORDERED as follows:
    (1) The magistrate judge’s recommendation (doc. no.

45) is adopted.

    (2) Plaintiff’s motion to transfer (doc. no. 44) is

granted.

    The    clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the transfer of this case

to the United States District Court for the Northern

District of Georgia.

    All other pending matters in this case are left for

resolution by the Georgia court after transfer.

    This case is closed in this court.

    DONE, this the 24th day of September, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
